Citation Nr: 0004944	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to April 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

REMAND


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a low back disability.  The 
veteran's service personnel records show that he served at 
the Chosin Reservoir from October 27, to December 12, 1950.  
On VA examination in June 1954, he had no low back 
complaints.  The veteran reported having no low back 
symptoms, as well as no back pain.  Examination of the lumbar 
spine showed a normal lumbar lordosis with no paravertebral 
muscle spasm or tenderness.  Flexion to 60 degrees produced 
pain in the left thigh.  X-rays of the lumbar spine were 
normal.  

On VA examination in September 1996, the veteran reported 
that he had low back pain that radiated up and also radiated 
into the legs.  Examination showed flexion to 80 degrees; 
backward extension to 30 degrees; and right and left flexion 
to 30 degrees.  X-rays of the lumbar spine were normal. The 
finding was, status post prolonged cold exposure to lower 
back, buttocks, thighs, and legs in 1950, with historical 
evidence for significant cold injury; chronic low back 
syndrome, of uncertain etiology.  The examiner stated that 
the veteran's symptoms, in view of the chronicity, must be 
attributed to the cold. 

In a September 1997 statement from the Mork Clinic, a private 
physician noted that the veteran had several complaints, 
including low back pain.  The veteran reported that he had 
had the pain since being in Korea some forty years prior.  
Flexion was to 80 degrees, with hyperextension to 20 degrees.  
The examiner found that the veteran had chronic low back pain 
that the veteran dated to 1950.  It was noted that if the 
veteran had the pain that long, and it developed after he was 
frozen from the waste down, it was somehow related to the 
lumbar plexus or even the soft tissue of the low back.  It 
was stated that the veteran had no prior injury, no prior 
pain and from the time in Korea, he has had chronic back 
pain.  The examiner opined that it seemed certainly that 
there was a temporal relationship between the onset of the 
back pain and the veteran's being frozen.  

In a September 1997 letter Brent S. Luginbill, D.C., reported 
that the veteran was a patient who had a history of ongoing 
low back pain since being frozen from the waist down in the 
Korean War in 1950.  It was noted that treatment had been 
attempted with very few results.  The veteran was stated to 
have chronic lumbosacral neuritis, and the examiner opined 
that this was directly attributable to being frozen in 1950.  

The veteran was examined by VA in May 1998.  He reported that 
he began having low back pain after service discharge and 
that it increased in severity about 10 years prior.  The 
examiner noted that the veteran had no limping and no 
difficulty walking down the hallway, getting up from the 
chair or getting up from the examining table.  Examination of 
the back showed no abnormality.  DTR's were symmetrical at 1+ 
in the lower extremities.  Sensory was intact and muscle 
strength was 5/5.  The assessment was, patient with low back 
pain of at least 10 years.  Radiation to both legs worse when 
he stands for a long time or sits for a long time, and to 
some extent, when he walks.  There was normal strength and 
sensation.  The examiner opined that he was not aware of any 
cold injuries which presented with the veteran's symptoms and 
that he doubted that cold injury caused the veteran's 
symptoms.  

The veteran underwent a VA neurological consultation in July 
1998.  Examination showed full painless motion with some 
aching on returning to erect position.  There was no 
tenderness.  No neurological abnormalities were noted.  The 
impression was, somatic pain syndrome, normal pulse deficits, 
normal neurologic function.  An MRI performed in July 1998 
showed the lumbar spine appeared normally aligned with some 
changes of disk dehydration but without loss of disk height.  
It was noted that there was no evidence of central spinal 
canal stenosis.  There was some central disk bulging at the 
L5-S1, but without effacement of the thecal sac or nerve 
roots.  

The Board notes that service records shown that the veteran 
served in the Chosin Campaign in Korea and acknowledges that 
the veteran was exposed to very cold weather during that 
Campaign.  However, it is noted that there are conflicting 
opinions concerning the etiology of the veteran's low back 
complaints.  None of the above reported examiners have 
offered a well reasoned opinion concerning the diagnosis of 
the veteran's low back disability or the etiology of any 
disability found.  Further, none of the examiners noted above 
reviewed the veteran's claims file in conjunction with 
examination of the veteran.  

Since it is important "that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file must be made available to the examiner for 
review."

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for examinations by a board certified 
neurologist and a board certified 
orthopedic surgeon, if available, to 
evaluate the veteran's low back 
complaints.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the orthopedic 
examiner should note any muscle spasms, 
painful motion or loss of lateral spine 
motion.  The examiners must receive a 
copy of this remand, completely review 
the claims folder in conjunction with the 
examinations, and clearly differentiate 
all manifestations referable solely to 
the veteran's low back disability.  The 
neurologist should document all 
neurological findings, and differentiate, 
to the extent possible, any 
manifestations referable to the veteran's 
back complaints.  Any back disability 
should be documented, and a definitive 
diagnosis must be given.  An opinion 
should be given as to whether it is at 
least as likely as not that any low back 
disability diagnosed is related to the 
veteran's exposure to cold while in 
service.  In this regard, the examiners 
are referred to the opinions of the 
examiners noted in the examination 
reports of September 1996, September 
1997, and May 1998, as well as the letter 
from Dr. Luginbill dated in September 
1997.  The examiners must reconcile any 
conflicting findings.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

2.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1999).




 

